    6:19-cv-00539-DCC       Date Filed 06/16/20    Entry Number 108      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Juan Mendez,                     )              Case No. 6:19-cv-00539-DCC
                                 )
                 Plaintiff,      )
                                 )
v.                               )                          ORDER
                                 )
                                 )
C/O Cook and C/O Cleveland,      )
                                 )
                 Defendants.     )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”).      Defendants filed a motion for summary judgment on

September 12, 2019. ECF No. 68. Plaintiff filed responses in opposition, and Defendants

filed a reply. ECF Nos. 83, 88, 93, 96. Plaintiff renewed his motion to appoint counsel

on April 8, 2020. On April 10, 2020, the Magistrate Judge issued a Report recommending

that the motion for summary judgment be denied and the motion to appoint counsel be

granted. ECF No. 102. The Magistrate Judge advised the parties of the procedures and

requirements for filing objections to the Report and the serious consequences if they
     6:19-cv-00539-DCC       Date Filed 06/16/20     Entry Number 108       Page 2 of 3




failed to do so. No party has filed objections to the Report, and the time to do so has

lapsed.1

       The Magistrate Judge makes only a recommendation to this Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, no party has objected to the Magistrate Judge's Report. Further,

after considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge as to the motion for summary judgment. In reviewing Plaintiff’s

filings, it appears to the Court that this pro se litigant has a colorable claim but lacks the

capacity to properly present such claims. Zuniga v. Effler, 2012 WL 2354464 (4th Cir.



       1
         The Court notes that Plaintiff filed a reply to the Report inquiring into the status
of the appointment of counsel.
    6:19-cv-00539-DCC       Date Filed 06/16/20   Entry Number 108     Page 3 of 3




2012). In such a circumstance, the Court has the discretion to appoint counsel for the

pro se litigant if the party is unable to afford counsel. 28 U.S.C. § 1915(e). The Court

finds that appointment of counsel is proper under these circumstances and appoints

Howard W. Anderson, III, of the Law Office of Howard W. Anderson III, LLC, as counsel

for Plaintiff. Defendants’ motion for summary judgment [68] is DENIED and Plaintiff’s

motion for appointment of counsel [100] is GRANTED.

      IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
June 16, 2020
Spartanburg, South Carolina
